237 F.3d 1168 (9th Cir. 2000)
DAN MARIUS ANDREIU, Petitioner,v.JANET RENO, Attorney General, Respondent
No. 99-70274
UNITED STATES COURT OF APPEAL FOR THE NINTH CIRCUIT
Filed December 27, 2000

INS No. Aoh-cqn-rpy
ORDER
BEFORE: SCHROEDER, Chief Judge.


1
Upon the vote of a majority of non recused regular active judges of this court1, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Note:


1
 Judge Fisher was recused.